DETAILED ACTION
Claims 1 – 13 and 15 have been presented for examination.  Claims 1 – 4, 6 – 7, 9, 11 – 12 and 15 are currently amended.  Claim 14 is cancelled.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Rejection under 35 USC § 112
Applicant’s amendments overcome the 112(b) rejection.  Therefore it is withdrawn.

Response to Rejection under 35 USC § 101
Applicant’s amendments overcome the 101 rejection.  More specifically, it was agreed during the interview dated 01/12/2021 that the proposed amendments would overcome the 101 rejection if filed exactly as presented.  Applicant has filed amendments dated 03/05/2021 which are substantially similar to those proposed during IT equipment”.  The instant amendments for claim 1, 6 and 11 explicitly recite that the converting/generating is performed in combination with a user of an apparatus (i.e. using claim 1 as an example recites “converting … using an integrated vessel data management apparatus to apply a vessel data model … a user of the integrated vessel data management apparatus”), which amounts to performing the “converting” (“generating”) outside of the mind.  Further, it is explicitly recited that the data format is “digital”, and the recited “VDM Path representing a path designating rule for …” reasonably encompasses in light of the specification a computer file format used to express the mapping (see the instant application Page 25, Top “VDM Path corresponding to the extracted Key based on VDM, so that it is expressed in a standardized data format, i.e., a JSON format (VDM Path/Value)”, and Page 28, Bottom “Furthermore, a path designating rule for pointing to particular vessel data on the vessel data model on the similar concept to XML's Xpath”).  The instant amendments for claim 1 also further limit the “transmitting” to be performed in a non-generic way (i.e. it utilizes the results of the “converting”).  Therefore the 101 rejection is withdrawn.

Response to Rejection under 35 USC § 103
Applicant’s amendments overcome the prior art rejections.  Therefore they are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
claim 1 (and similarly claim 6 and 11) method for determining feasibility of one or more aspects of a building project comprising software instructions that when executed by a processor cause the system to: “converting the collected vessel data to a standardized digital data format by using an integrated vessel data management apparatus to apply a vessel data model (VDM) to standardize and define data associated with the vessel equipment, wherein the VDM defines a mapping relationship between a non-standardized format and the standardized digital data format, the mapping relationship being defined by a VDM configuration file that provides a mapping tool to a user of the integrated vessel data management apparatus, said VDM configuration file including metadata for defining information of each vessel based on the VDM, including a vessel part describing the structure of the at least one vessel equipment … a system part defining a system that collects the vessel data from the at least one vessel equipment, and a data type part describing the structure and attribute of the collected vessel data; and transmitting the converted vessel data in the standardized digital data format to an external device, wherein the integrated vessel data management apparatus identifies each vessel data according to a VDM Path in transmitting and receiving vessel data based on the VDM, the VDM Path representing a path designating rule for pointing to particular vessel data on the VDM”, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.  More specifically, the claimed invention amounts to converting vessel equipment data into a common format “in transmitting and receiving vessel data based on the VDM”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Peal et al. “A Standardized Shipboard Data Acquisition System” teaches sensor interface modules to convert data from a sensor or other data source into a standard format of the SAIL protocol.Chidlovskii et al. (US 2007/0061713) teaches using learning approaches to convert document structure from input to output format, by decomposing input document and labeling components with paths and finding a correct composition of output tree
Hui et al. (US 2013/0036352) teaches a method of creating transformation between source and target XML.
Drath et al. (US 2007/0005805) teaches mapping data between different tool formats using a mapping table, and from a first piece of proprietary information to second piece of standardized information (or the reverse).
Doughan, B. (US 2005/0273768) teaches converting data from a markup language format to an Object model, comprising a markup language code, a destination Object and a markup schema.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129